DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the claims filed on April 21, 2020. 
Claims 1 – 11, and 13 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 21, 2020 is acknowledged and being considered by the examiner.

	Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application DE10 2017 219 363.8 filed in Germany on October 27, 2017 and application DE10 2018 208 701.6 filed in Germany on June 1, 2018. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Paragraphs [0033] and [0038] provide the corresponding structure of “a data input”, “an evaluation unit”, and “a data output” performing the recited functions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11, 13 are rejected under 36 USC 112(b).
Claims 1, 11 recites the limitation "determine a need of the customer to obtain a service". However, claims 1 and 11 previously describe “the service”, which referred back to “service vehicle”.  It’s unclear if the service associated with user’s need is the same or different service from previously mentioned service. There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, examiner will interpret these services need not be the same.
Claims 2-10, 13 depends on claim 1 or 11 and are rejected because they don’t fix the issue identified above.
Furthermore, similar issues exist with various occurrence of “a CAB” in claims 7 and 9.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 11 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to a method and apparatus for assisting a client when requesting a mobile service vehicle, therefore, the claims are being interpreted as falling into one of the statutory categories.  
	Claims 1 and 11 are independent claims that recite limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations.  Regarding claim 1, 
	Assuming arguendo “automatically outputting” in claim 1 requires a computer, such automatically outputting at this level of breadth would amount to generic computer implementation.
The judicial exception is not integrated into a practical application.  Claim 1 comprises the judicial exception alone with no additional elements.  Thus, the judicial exception in claim 1 is directed to an abstract idea.  Regarding claim 11, the judicial exception is not integrated into a practical application because the recited additional elements of “an apparatus comprising: a data input; an evaluation unit; and a data output” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of 
Claims 2 – 10 and 13 are dependents of claim 1 and 11, respectively, and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  Dependent claims 2 – 4 and 6 – 10 recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Claim 5 recites an additional element of “a wireless communication device”.  Claim 13 recites additional elements of “A non-transitory computer program product comprising computer readable instructions” and “a computer processor”.  The judicial exception of claims 5 and 13 amounts to merely applying the judicial exception on generic computer components.  Simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 – 8, 11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190057476 A1 to Zhang et al (hereafter Zhang).

Claim 1.  A method for assisting a customer when requesting a mobile service vehicle comprising a vehicle carrier and a cabin (CAB) which is temporarily connected to the vehicle carrier and is equipped to perform the service, the method comprising: 
determining a need of the customer to obtain a service during a journey; (“Zhang [0021] Communication interface 102 may be configured to receive a first transportation service request 122 from a remote passenger terminal 120. … A transportation service request, e.g., first transportation service request 122, may be associated with a plurality of transportation parameters.  The transportation parameters can, for example, include at least one of a current location of the passenger, a request time, an origin and a destination of the requested transportation service, a request area, a vehicle type, a carpooling option, and the like.”)
Examiner’s Note: 
The limitation of “a vehicle carrier and a cabin (CAB) which is temporarily connected to the vehicle carrier and is equipped to perform the service” is considered as reciting purpose or intended use of the claimed limitation because they do not result in manipulative difference. 
As shown in claim 2 limitations, the need of a customer can be determined based up “selecting a CAB; and/or defining a journey time; and/or defining a pickup location; and/or defining a destination”.  Therefore, as Zhang teaches a request area, a request time, and origin/destination, under broadest reasonable interpretation, Zhang teaches the limitations as claimed. 
determining that a preference of the customer for satisfying the need cannot be met; and (Zhang [0041] In some embodiments, the second transportation service request may be 
in response to determining that the customer preference cannot be met, automatically outputting an alternative suggestion with respect to the customer preference. (Zhang [0039] “When the first estimated waiting time is too long (e.g., 20 minutes shown in FIG. 3), the passenger's schedule may be jeopardized. To reduce waiting time and find an available service vehicle for passenger 202 as soon as possible, a second transportation service request may be generated for the passenger to cover more service vehicles.”  [0043] “…the second transportation service request may also be generated by device 100 automatically without receiving the confirmation.”  See also FIG. 3.)

Claim 2.  Zhang teaches the method of claim 1.  Zhang further teaches, 
wherein the need of the customer is determined by: selecting a CAB; and/or defining a journey time; and/or defining a pickup location; and/or defining a destination. (Zhang [0021] A transportation service request, e.g., first transportation service request 122, may be associated with a plurality of transportation parameters. The transportation parameters can, for example, include at least one of a current location of the passenger, a request time, an origin and a destination of the requested transportation service, a request area, a vehicle type, a carpooling option, and the like.)

Claim 4.  Zhang teaches the method of claim 1.  Zhang further teaches, 
wherein the determination that the preference cannot be met is based on a ready status and/or an occupancy status of the CAB.  (Zhang [0027] ”Status of a service vehicle is indicated by the color of the service vehicle in FIG. 2. For example, cars 2041, 2042 and 2061 in black are fully loaded with passengers. Car 2043 in grey is partially loaded, and can respond to a carpooling request. Cars 2044, 2045, 2062 and 2063 in white are not loaded with any passenger and can respond to either a carpooling request or a non-carpooling request.”  [0030] “Communication interface 102 may be further configured to receive vehicle information 126 from service vehicles. Vehicle information 126 can include at least one of locations, capacities, current driving directions, vehicle models, or other features of the service vehicles.”)

Claim 5.  Zhang teaches the method of claim 1.  Zhang further teaches, 
wherein the alternative suggestion with respect to the preference is automatically output by a wireless communication device belonging to the customer.  (Zhang [0043] “…the second transportation service request may also be generated by device 100 automatically without receiving the confirmation.”  See also FIG. 3 showing the suggestion being output on the customer’s wireless communication device.)

Claim 6.  Zhang teaches the method of claim 1.  Zhang further teaches, 
wherein the alternative suggestion defines: an alternative CAB; and/or an alternative category of the service; and/or an alternative journey time; and/or an alternative pickup location; and/or an alternative destination.  (Zhang [0040] “Request generation unit 108 of processor 104 may be configured to generate the second transportation service request comprising at least one transportation parameter different from that of first transportation service request 122. In some embodiments, the changed transportation parameter may be the vehicle type, the request area, the carpooling option and the like. With at least one 

Claim 7.  Zhang teaches the method of claim 1.  Zhang further teaches, 
further comprising: determining a data record which especially qualifies a CAB as an alternative suggestion, and presenting an alternative suggestion with the output of a boundary condition predefined in the data record.  (Zhang [0049] “Furthermore, another option may be generated with a lower level vehicle type than ordinary cars, e.g., economy cars. The option of economy cars may be associated with an estimated expense lower than the original estimated expense.”)

Claim 8.  Zhang teaches the method of claim 7.  Zhang further teaches,  
further comprising: determining a selection of the CAB, to which the boundary condition is assigned, by the customer, and using the boundary condition defined in the data record to book the CAB.  (Zhang [0057] “In some embodiments, option 142 can be provided to remote passenger terminal 120 for a second predetermined time period. During the second predetermined time period (e.g., one minute or two minutes), option 142 (e.g., including the second estimated waiting time and the second estimated expense) is shown to the passenger until a confirmation is received from remote passenger terminal 120 by communication interface 102.”)

Claim 11.  See above relevant rejection of claim 1.  In addition, Zhang teaches,
An apparatus for assisting a customer when requesting a mobile service vehicle comprising a vehicle carrier and a cabin (CAB), which is temporarily connected to the vehicle carrier and is equipped to perform the service, the apparatus comprising: 
a data input; an evaluation unit; and a data output, (Zhang [0021] “Communication interface 102 may be configured to receive a first transportation service request 122 from a remote passenger terminal 120. Remote passenger terminal 120 can be any suitable device that can interact with a passenger, e.g., a smart phone, a tablet, a wearable device, a computer, or the like.”  [0019] “Device 100 can be a general-purpose server or a proprietary device specially designed for providing transportation service.”)
wherein the evaluation unit is configured to: 
determine a need of the customer to obtain a service during a journey by means of the data input, (Zhang [0021])
determine that a preference of the customer for satisfying the need cannot be met and, (Zhang [0041])
in response thereto, and automatically output an alternative suggestion with respect to the preference by the data output. (Zhang [0039], [0043], FIG. 3)
Examiner’s note:
The limitation of “a vehicle carrier and a cabin (CAB) which is temporarily connected to the vehicle carrier and is equipped to perform the service” is considered as reciting purpose or intended use of the claimed limitation because they are outside of the claimed apparatus for assisting customer.

Claim 13.  A non-transitory computer program product comprising computer readable instructions which, when executed on a computer processor, cause the processor to provide functionality of the evaluation unit of the apparatus of claim 11.  (Zhang [0020] “These modules (and any corresponding sub-modules or sub-units) can be hardware units (e.g., portions of an integrated circuit) of processor 104 designed for use with other components or to execute a part of a program. The program may be stored on a computer-readable medium, and when executed by processor 104, it may perform one or more functions.”) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190057476 A1 to Zhang in view of US 20170169364 A1 to Keen et al (hereafter Keen). 

Claim 3.  Zhang teaches the method of claim 1.  Regarding the following limitation, 
further comprising highlighting an entry assigned to the alternative suggestion in a presentation of search results in comparison with other entries in the presentation of search results.  
Zhang teaches presenting alternative suggestions in a presentation of search results in comparison with other entries.  (See at least [0056] “Communication interface 102 may provide option 142 to remote passenger terminal 120 for displaying to passenger 202. The estimated 
Zhang doesn’t explicitly teach highlighting one of the alternative entries.  However, Keen teaches [0043] “Results from the booking requests may then be displayed to the user. The results may return multiple matches or options for the user to select a booking request if multiple matches are found. The system may offer suggestions or highlight which bookings are the closest or exact match to the booking request.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include highlighting a suggestion as taught by Keen in the system of Zhang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9.  Zhang teaches the method of claim 1.  Regarding the following limitation, 
wherein the alternative suggestion is determined based on a predefined relationship between the preference and a CAB assigned to the alternative suggestion.
Zhang teaches alternative suggestions of different vehicle types, such as taxi cars, ordinary cars, luxury cars, buses, and autonomous vehicles, see at least [0025].  Zhang does not teach a predefined relationship between a preference and an alternative suggestion.  
However, Keen teaches [0043] “Results from the booking requests may then be displayed to the user. The results may return multiple matches or options for the user to select a booking request if multiple matches are found. The system may offer suggestions or highlight which bookings are the closest or exact match to the booking request.” Keen further teaches [0044] 
One of ordinary skill in the art would have recognized that applying the known technique of Keen to Zhang would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Keen to the teaching of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such alternative suggestions that are the closest match to the booking request if the exact match is unavailable. Further, applying the technique of Keen to Zhang, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would provide a user with an alternative suggestion that the user is most likely to select for booking if an exact match is unavailable, therefore increasing the likelihood that a user completes the booking of the alternative suggestion.  Furthermore, the technique alleviate the need for a user to search through all available bookings in order to determine which one is a closest match to the user’s needs.  

Claim 10.  Zhang teaches the method of claim 1.  Zhang does not teach the following limitations, however, Keen teaches, 
wherein the alternative suggestion is determined based on the basis of a movement and/or consumption history of the customer.  (Keen [0044] “The system may be adapted arrange and display to the user available bookings in a priority list. The system may further be adapted to predict or offer suggestions for booking requests based on at least one of a previous booking, a previous search or user profile data.”)
The motivation to combine the technique of Keen with the teachings of Zhang persist from claim 9.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628